Filed 7/31/14 P. v. Stapleton CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060812

v.                                                                       (Super.Ct.No. RIF1104336)

LARRY LEE STAPLETON,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Rafael A. Arreola, Judge.

(Retired judge of the San Diego Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Affirmed.

         Jason L. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Larry Stapleton appeals from the superior court’s order denying his

motion to reduce his felony conviction to a misdemeanor, terminate his probation early,

and expunge his record. As discussed below, we affirm.

                                                             1
                              PROCEDURAL BACKGROUND1

       On August 9, 2011, the People filed a felony complaint charging defendant with

inflicting corporal punishment on a child resulting in a traumatic condition (Pen. Code,

§ 273d, subd. (a)),2 false imprisonment (§ 236), and criminal threats (§ 422).

       On September 20, 2011, defendant pled guilty to criminal threats in exchange for

the other two counts being dismissed.

       On October 13, 2011, the trial court placed defendant on formal probation for 36

months, including a condition that he serve 70 days in county jail.

       A minute order dated June 14, 2013, shows the trial court heard and denied a

motion by defendant, acting in pro per, to terminate his probation early pursuant to

section 1203.3.

       On January 16, 2014, defendant, acting in pro per, filed a motion to reduce his

felony conviction to a misdemeanor pursuant to section 17, subdivision (b), terminate his

probation early pursuant to section 1203.3, and expunge his record pursuant to section

1203.4.

       On February 4, 2014, the superior court heard and denied defendant’s motion,

commenting that “It appears that you’re still not accepting responsibility for your actions,

and you appear to think that for a 422 you need actual injury and serious injury. Maybe

you don’t understand. A 422 doesn’t require any injury at all. It’s a threat to somebody;


       1  Defendant pled guilty early in the proceedings, so the record contains few
reliable facts about the charged offenses.



                                             2
not an injury to somebody. So I don’t know if you completed—it appears you may have

completed domestic violence courses, but I’m not sure if you actually learned from it if

you’re making the comment that you’re making.”

       This appeal followed.

                                        DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel has filed a brief

under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738 setting forth a statement of the case, a summary of the facts, and

potential arguable issues, and requesting this court to undertake a review of the entire

record.

       We offered defendant an opportunity to file a personal supplemental brief, but,

surprisingly, given the length of his January 16, 2014 motion and extended notice of

appeal, he has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th
106, we have conducted an independent review of the record and find no arguable issues.




       2   All section references are to the Penal Code unless otherwise indicated.


                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.


We concur:

RICHLI
                       J.

MILLER
                       J.




                                     4